                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                    FOR THE WESTERN DISTRICT OF WASHINGTON
8                                         AT SEATTLE
9
     In Re
10   ALTANATURAL CORPORATION
             Plaintiff/Appellee,                      Case No. 2:16-cv-01368-RAJ
11
                                                      ORDER REMANDING CASE TO
12                                                    BANKRUPTCY COURT FOR
           vs.                                        THE WESTERN DISTRICT OF
13                                                    WASHINGTON PURSUANT TO
                                                      NINTH CIRCUIT MANDATE
14   NEW INVESTMENTS, INC.
15                       Defendant/Appellant.
16
17
                                     I.   INTRODUCTION
18
           This matter comes before the Court following a reversal and remand on appeal from
19
     the Ninth Circuit. Dkt. # 41, 42. On March 13, 2018, this Court entered judgment in favor
20
     of Plaintiff Altanatural Corporation and against Defendant New Investments, Inc,
21
     affirming a judgment of the Bankruptcy Court for the Western District of Washington.
22
     Dkt. # 25.
23
           On April 6, 2018, Defendant appealed. Dkt. # 28. The Ninth Circuit Court of
24
     Appeals vacated, in part, this Court’s Order affirming the judgment of the bankruptcy
25
     court. Dkt. # 42. Specifically, the Ninth Circuit held that the bankruptcy court may have
26
     erred in calculating expectation damages by failing to account for Altanatural’s savings.
27
28   ORDER – 1
1    Id. at 6. The Ninth Circuit remanded to this Court with instructions to remand the action
2    to the Bankruptcy Court for the Western District of Washington for a determination of
3    whether modification of the judgment would be appropriate to account for Altanatural’s
4    savings. Id.
5          Accordingly, the clerk is directed to remand this case to the Bankruptcy Court for
6    the Western District of Washington.
7          DATED this 30th day of July, 2019.
8
9
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
